Citation Nr: 1141047	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder secondary to service-connected disabilities.

2.  Entitlement to a compensable evaluation prior to June 10, 2004 and to an evaluation in excess of 30 percent beginning June 10, 2004 for service-connected bronchial asthma.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected hypertension.

4.  Entitlement to an evaluation in excess of 10 percent beginning February 1, 2004 for service-connected coronary artery disease.

5.  Entitlement to a compensable evaluation prior to August 19, 2004 and to an evaluation in excess of 30 percent beginning August 19, 2004 for service-connected migraine headaches.

6.  Entitlement to an evaluation in excess of 10 percent prior to August 19, 2004 and to an evaluation in excess of 20 percent beginning August 19, 2004 for 
service-connected degenerative joint disease of the left foot and ankle.
	

(The issues of service connection for posttraumatic stress disorder (PTSD) and for a total disability rating based on individual unemployability due to service-connected disability (TDIU) are the subject of a separate decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, S.R.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1976.  

This case comes before the Board on timely appeal of July 2002 and April 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  The July 2002 rating decision granted service connection for bronchial asthma, hypertension, degenerative joint disease of the left foot and ankle, and headaches; asthma and headaches were each assigned a noncompensable rating and hypertension and degenerative joint disease of the left foot and ankle were each assigned a 10 percent rating effective March 1, 2002.  A March 2003 rating decision granted service connection for cardiovascular disease and assigned a 30 percent rating effective November 14, 2002.  The April 2004 rating decision reduced the 30 percent rating for cardiovascular disease to 10 percent effective February 1, 2004.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in Chicago in April 2010, and a transcript of the hearing is of record.

The issues of entitlement to a compensable evaluation prior to June 10, 2004 and to an evaluation in excess of 30 percent beginning June 10, 2004 for service-connected bronchial asthma, entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension, and entitlement to an evaluation in excess of 10 percent beginning February 1, 2004 for service-connected coronary artery disease are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2006 VA nexus medical opinion, which is competent, credible, and highly probative evidence, concludes that the Veteran's depressive disorder is aggravated by her service-connected disorders.

2.  The Veteran's service-connected disorders have aggravated her depressive disorder.


3.  In April 2010, prior to the promulgation of a decision in this appeal, the Veteran withdrew her appeal as to the issues of entitlement to a compensable evaluation prior to August 19, 2004 and to an evaluation in excess of 30 percent beginning August 19, 2004 for service-connected migraine headaches and entitlement to an evaluation in excess of 10 percent prior to August 19, 2004 and to an evaluation in excess of 20 percent beginning August 19, 2004 for service-connected degenerative joint disease of the left foot and ankle. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a depressive disorder based on aggravation by service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to a compensable evaluation prior to August 19, 2004 and to an evaluation in excess of 30 percent beginning August 19, 2004 for 
service-connected migraine headaches and entitlement to an evaluation in excess of 10 percent prior to August 19, 2004 and to an evaluation in excess of 20 percent beginning August 19, 2004 for service-connected degenerative joint disease of the left foot and ankle have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran seeks service connection for a psychiatric disorder on a secondary basis.  Having carefully considered this claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence shows aggravation of a depressive disorder due to service-connected disabilities, and the appeal will be granted.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in her claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment reports do not reveal any complaints or findings of a psychiatric disability, including on separation examination in January 1976.

VA treatment reports reveal that the Veteran was treated in May 1990 for complaints of depression and social isolation that started in childhood.  She had a traumatic childhood that included domestic violence, including her stepfather beating her mother and brother and shooting but did not killing her mother.  She recalled her first symptoms of depression, anxiety and social withdrawal beginning around age 9.  A probable dysthymic disorder was diagnosed.

The VA diagnosis in October 1990 was dysthymic disorder, rule out PTSD from early family life.

The diagnoses on VA examination in February 1991 were major depression, recurrent; and borderline personality disorder.

When examined by VA in July 1993, the Veteran dated the onset of her psychiatric problems to 1974, when she began hearing voices.  The diagnoses were chronic paranoid schizophrenia and panic disorder with agoraphobia.

The Veteran was provided a VA evaluation in March 2005.  A depressive disorder was diagnosed.  The examiner concluded that the Veteran's depression was not related to her heart condition.

After review of the claims files, the VA physician who had examined the Veteran in March 2005 concluded in a July 2006 statement that it was less likely than not that the Veteran's depressive disorder was secondary to her service-connected disorders but that it was as likely as not that her depressive disorder was aggravated by her service-connected disorders.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2010 that her service-connected disabilities worsen her depression.

The above evidence reveals that a VA physician has concluded, after a medical evaluation that included a review of the claims files, that although the Veteran's depressive disorder was not caused by her service-connected disorders, the depressive disorder has been aggravated by her service-connected coronary artery disease, hypertension, and asthma.  There is no medical opinion against the claim.



Consequently, service connection for a depressive disorder, as secondary to service-connected coronary artery disease, hypertension, and asthma, is warranted but only for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen, supra. 

The RO will determine the degree of aggravation, based either on the present record or, if warranted, a new VA medical examination.

As the Board is granting the secondary service connection issue on appeal, no discussion of VA's duty to notify and assist is necessary.


Increased Rating Claims

According to the Veteran's testimony at her travel board hearing in April 2010, she wishes to withdraw her claims for entitlement to a compensable evaluation prior to August 19, 2004 and to an evaluation in excess of 30 percent beginning August 19, 2004 for service-connected migraine headaches and entitlement to an evaluation in excess of 10 percent prior to August 19, 2004 and to an evaluation in excess of 20 percent beginning August 19, 2004 for service-connected degenerative joint disease of the left foot and ankle.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's April 2010 testimony indicates that she does not wish to continue to pursue the issues of entitlement to a compensable evaluation prior to August 19, 2004 and to an evaluation in excess of 30 percent beginning August 19, 2004 for service-connected migraine headaches and entitlement to an evaluation in excess of 10 percent prior to August 19, 2004 and to an evaluation in excess of 20 percent beginning August 19, 2004 for service-connected degenerative joint disease of the left foot and ankle and wishes to withdraw her appeal on these issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these increased rating issues.  

Accordingly, the Board does not have jurisdiction to review the appeal on the issues of entitlement to a compensable evaluation prior to August 19, 2004 and to an evaluation in excess of 30 percent beginning August 19, 2004 for service-connected migraine headaches and entitlement to an evaluation in excess of 10 percent prior to August 19, 2004 and to an evaluation in excess of 20 percent beginning August 19, 2004 for service-connected degenerative joint disease of the left foot and ankle.  


ORDER

Service connection for a depressive disorder, based on aggravation by the 
service-connected coronary artery disease, hypertension, and asthma, is granted.

The appeal with regard to the issues of entitlement to a compensable evaluation prior to August 19, 2004 and to an evaluation in excess of 30 percent beginning August 19, 2004 for service-connected migraine headaches and entitlement to an evaluation in excess of 10 percent prior to August 19, 2004 and to an evaluation in excess of 20 percent beginning August 19, 2004 for service-connected degenerative joint disease of the left foot and ankle is dismissed.


REMAND

Based on the Veteran's testimony at her April 2010 hearing, it appears that she is claiming that her service-connected coronary artery disease, hypertension, and asthma have increased in severity since her February 2010 VA evaluation.  She testified that she was hospitalized in February 2010 for her disabilities and that her hypertension is not controlled by medication.   

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the current severity of a disability.  See also 38 C.F.R. § 3.159 (2011).  

Consequently, the case is REMANDED for the following actions:

1.  The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for coronary artery disease, hypertension, and/or asthma that is not evidenced by the current record.  The Veteran will be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC will then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide her an opportunity to submit copies of the outstanding medical records.

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the Veteran will be afforded an examination to determine the current severity of her service-connected coronary artery disease and hypertension.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected coronary artery disease and hypertension in accordance with the applicable rating criteria, to include current blood pressure readings and whether a workload of greater than 5 METS but not greater than 7 METS results in dyspnea, fatigue, angina, dizziness, or syncope; or whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.  

d. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The Veteran will also be afforded an examination to determine the current severity of her service-connected bronchial asthma.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected bronchial asthma in accordance with the applicable rating criteria, to include relevant pulmonary function study results and whether the Veteran has at least monthly visits to a physician for required care of exacerbations or intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids.    

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.  

d. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  The RO/AMC will provide the Veteran timely notice of the day, time, and location of the scheduled examinations and notify her that it is her responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for one or both of the aforementioned examinations, a copy of the notification letter sent to the Veteran, or a computer printout with the relevant information, showing that notice scheduling the examination was sent to the last known address will be added to the record.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
5.  Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  After the above have been completed, the RO/AMC will re-adjudicate the Veteran's claims for entitlement to a compensable evaluation prior to June 10, 2004 and to an evaluation in excess of 30 percent beginning June 10, 2004 for service-connected bronchial asthma, entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension, and entitlement to an evaluation in excess of 10 percent beginning February 1, 2004 for service-connected coronary artery disease based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


